Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/CN2018/076846 (international filing date: 02/14/2018).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-49 are rejected under 35 U.S.C. 103 as being unpatentable over Faxer et al. (US 20200153541 A1, hereinafter Faxer), in view of LI; Xiu-Sheng (US 20190253207 A1, hereinafter LI).

Regarding claim 31, Faxer teaches a method of a terminal device, the method comprising (in general, see fig. 3 and fig. 6 and their corresponding paragraphs 82-84 and 89-96 respectively; see also sections of para. 113-122 and claims 51-62 for additional background information):
receiving from a base station, in a Radio Resource Control (RRC) signalling, information indicating a first Physical Uplink Control Channel (PUCCH) resource for a first Channel State Information (CSI) report and a second PUCCH resource for a second CSI report (see at least para. 82 along with para. 93 and 28, e.g. “…wireless device 311 determines that multiple channel state information reports 321, 323 (each report separately scheduled for transmission) are separately scheduled for transmission in a same slot 313”);
determining that the first PUCCH resource and the second PUCCH resource overlap with each other in a time domain (see at least para. 82, e.g. “…multiple channel state information reports 321, 323 (each report separately scheduled for transmission) are separately scheduled for transmission in a same slot 313 (or at least one symbol of the slot 313)”); 
multiplexing a set of CSI reports comprising the first CSI report and the second CSI report in a third PUCCH resource; and multiplex the set of CSI reports with Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) information (see at least para. 82 along with para. 114, e.g. “A particularly interesting case is when two or more PUCCH resources each conveying one or more CSI reports overlap with a dynamically scheduled PUCCH conveying HARQ-ACK in a slot. In that case, the UE can transmit UCI on a PUCCH resource in that slot that includes in addition to HARQ-ACK information,…”).
Faxer differs from the claim, in that, it does not specifically disclose determining whether to multiplex [any UCIs]; which is well known in the art and commonly used for providing improvements to UCI transmissions.
LI, for example, from the similar field of endeavor, teaches similar or known mechanism of determining whether to multiplex [any UCIs] (in general, see fig. 7 and fig. 10 and para. 80-82, in particular, see at least para. 82, e.g. the UE 704 may determine resources of a combined PUCCH, which may or may not occupy the resources of the dynamic PUCCH 1026 and the semi-static PUCCH 1028 for UCI transmissions), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate LI into the method of Faxer for providing improvements to UCI transmissions.

Regarding claim 32, Faxer teaches all of the subject matters except multiplexing the set of CSI reports and the HARQ-ACK information in a fourth PUCCH resource, which is well known in the art and commonly used for providing improvements to UCI transmissions.
LI, for example, from the similar field of endeavor, teaches similar or known mechanism of multiplexing the set of CSI reports and the HARQ-ACK information in a fourth PUCCH resource (see at least para. 82, e.g. the UE 704 may determine resources of a combined PUCCH, which may or may not occupy the resources of the dynamic PUCCH 1026 and the semi-static PUCCH 1028), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate LI into the method of Faxer for providing improvements to UCI transmissions.

Regarding claim 33, Faxer in view of LI teaches the terminal device determines to multiplex the set of CSI reports with the HARQ-ACK information in a case where the third PUCCH resource overlaps with a fifth PUCCH resource configured for the HARQ-ACK information.  (Faxer, see at least para. 82, e.g. “…the wireless device 311 determines to transmit a portion 327 of these multiple channel state information reports 321, 323. The wireless device 311 then transmits the portion 327 of these reports 321, 323 and the acknowledgement information 325 in the same slot 313”)

Regarding claim 34, Faxer in view of LI teaches the third PUCCH resource is equivalent to either the first PUCCH resource or the second PUCCH resource.  (Faxer, see at least para. 82 along with para. 113, e.g. “…wireless device 311 determines to transmit a portion 327 of these multiple channel state information reports 321, 323. The wireless device 311 then transmits the portion 327 of these reports 321, 323 and the acknowledgement information 325 in the same slot 313”)

Regarding claim 35, Faxer in view of LI teaches receiving information indicating the third PUCCH resource.  (Faxer, see at least para. 82 along with para. 93, e.g. “…wireless device 311 determines that multiple channel state information reports 321, 323 (each report separately scheduled for transmission) are separately scheduled for transmission in a same slot 313”)

Regarding claim 36, this claim is rejected for the same reasoning as claim 31.  To be more specific, one skilled in the art would have known that claim 36 performs reverse procedures of those of claim 31; more specifically, it would be a base station of claim 36 that performs the reverse receiving from and transmitting to the terminal device of claim 31.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 31.

Regarding claims 37, 38, 39, and 45, in view of claim 36 above, these claims are rejected for the same reasoning as claims 32, 33, 34, and 35, respectively.

Regarding claims 40, 41, 42, 43,  and 44, these claims are rejected for the same reasoning as claims 31, 32, 33, 34, and 35, respectively, except each of these claims is in apparatus claim format.
To be more specific, Faxer in view of LI also teaches a same or similar apparatus with receiver and controller (Faxer, see at least fig. 4-5), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 46, Faxer in view of LI teaches multiplexing the set of CSI reports, the HARQ-ACK information, and the at least one SR in a fourth PUCCH resource (Faxer, at least para. 82 along with para. 114, e.g. “…the UE can transmit UCI on a PUCCH resource in that slot that includes in addition to HARQ-ACK information, the CSI reports and possibility the SR”)

Regarding claim 47, in view of claim 36 above, this claim is rejected for the same reasoning as claims 46.

Regarding claim 48, in view of claim 40 above, this claim is rejected for the same reasoning as claims 46.

Regarding claim 49, Faxer in view of LI teaches determining whether to multiplex the set of CSI reports with the HARQ-ACK information and at least one Scheduling Request (SR).  (Faxer, see at least para. 82 along with para. 114, e.g. “A particularly interesting case is when two or more PUCCH resources each conveying one or more CSI reports overlap with a dynamically scheduled PUCCH conveying HARQ-ACK in a slot. In that case, the UE can transmit UCI on a PUCCH resource in that slot that includes in addition to HARQ-ACK information, the CSI reports and possibility the SR”)

Claims 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Faxer in view of LI, as applied to claims 31 and 49, and further in view of AIBA et al. (US 20170374661 A1, hereinafter AIBA).

Regarding claim 50, Faxer in view of LI teaches multiplexing the set of CSI reports with the HARQ-ACK information and the at least one SR (see at least para. 82 along with para. 114, e.g. two or more PUCCH resources each conveying one or more CSI reports overlap with a dynamically scheduled PUCCH conveying HARQ-ACK in a slot).
Faxer in view of LI differs from the claim, in that, it does not specifically disclose upon receiving a simultaneous transmission indicator, which is well known in the art and commonly used for efficiently transmitting uplink control information.
AIBA, for example, from the similar field of endeavor, teaches similar or known mechanism of upon receiving a simultaneous transmission indicator (see at least para. 208-209, e.g. “…the base station device 3 can transmit the higher layer signaling including eleventh information to be used to allow simultaneous transmission of HARQ-ACK and CSI (simultaneousAckNackAndCQI)”), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate AIBA into the method of Faxer in view of LI for efficiently transmitting uplink control information.

Regarding claim 51, Faxer in view of LI and AIBA teaches the terminal device receives the simultaneous transmission indicator from the base station.  (AIBA, see at least para. 208-209, e.g. “…the base station device 3 can transmit the higher layer signaling including eleventh information to be used to allow simultaneous transmission of HARQ-ACK and CSI (simultaneousAckNackAndCQI)”)

Regarding claim 52, Faxer in view of LI and AIBA teaches the simultaneous transmission indicator is PUCCH-Fx-simultaneous-HARQ-ACK-CSI, where the x represents the corresponding PUCCH format index.  (AIBA, see at least para. 209, e.g. “…base station device 3 can transmit the higher layer signaling including twelfth information to be used to allow simultaneous transmission of HARQ-ACK and CSI (simultaneousAckNackAndCQI-Format3)”)

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered.  Regarding independent claims 31, 36, and 40, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/
Primary Examiner, Art Unit 2465